Title: From John Adams to Timothy Pickering, 29 October 1798
From: Adams, John
To: Pickering, Timothy


Private
SirQuincy Oct. 29. 1798

I have recd your favour of Oct. 18.  And pray you when you see General Pinckney to congratulate him for me on his arrival; but I would not wish him to think of a Journey here to see me. I shall see him I hope eer long at Trenton or Philadelphia.
The two Letters returned in yours are important. The first has made a great Impression on me.
Inclosed is another Letter which I pray you to decypher, and return as soon as possible. But dont write me any Letters to arrive at Quincy or Boston after the 10. of Novr.
I am sir yours
John Adams